Citation Nr: 0943214	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-36 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a left ankle sprain.

2.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected left 
ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1975.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which continued his assigned 
10 percent rating for residuals of a left ankle sprain and 
denied his request for an increased disability evaluation, 
and denied his request for service connection for a right 
ankle disorder, claimed as secondary to his service-connected 
left ankle disability.

The issue of service connection for a right ankle disorder, 
claimed as secondary to service-connected left ankle 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a left ankle 
sprain are manifested by objective findings of giving way, 
instability, pain, and weakness, with no findings of joint 
deformity, inflammation, stiffness, arthritis, ankylosis, an 
abnormal gait, or limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
disabling for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for residuals of a left 
ankle sprain was previously established, and the current 
appeal arose from a claim for an increased rating.  In 
December 2004, prior to the initial adjudication of his 
claim, the RO sent the Veteran a VCAA letter, which indicated 
that he should provide evidence showing that his left ankle 
disability had increased in severity.  This letter provided 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating, and it advised the Veteran of what VA would do to 
assist him in obtaining evidence.  

The Board also notes that a March 2006 letter advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, supra.  The record 
reflects that the Veteran's claim was subsequently 
readjudicated in a Statement of the Case ("SOC"), dated 
September 2006.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records, post-
service private treatment records, and VA examination reports 
dated March 2005 and August 2006.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claims.  The Veteran has not referenced any outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claims that have not already been 
obtained and added to the claims folder.

As noted above, the Veteran has been afforded two VA 
compensation and pension examinations pursuant to his claim 
for an increase in his service-connected disability.  In this 
case, the Board finds the examination reports to be thorough 
and complete because the reports show that the VA examiners 
reviewed the Veteran's claims folder, including his service 
and post-service treatment records, elicited from the Veteran 
his history of complaints and symptomatology, and provided 
clinical findings detailing the results of the examination in 
order to allow the Board to rate the Veteran's disorder under 
the applicable criteria.  Additionally, the August 2006 
examination report shows that the examiner interviewed the 
Veteran and took into account the affect his service-
connected disability had on his employment and daily life.  
As such, the Board finds that the examination reports are 
adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The degree of impairment resulting from a disability is a 
factual determination, and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
(2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of arthritis involving two or more 
major joints, or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, x-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added, under DC 5003. 

The Veteran's left ankle disability has been rated under DC 
5271, which pertains to limitation of motion of the ankle.  
38 C.F.R. § 4.71a (2009).  Under DC 5271, a 10 percent rating 
is assignable where there is "moderate" limitation of 
motion, and a 20 percent rating is assignable where there is 
"marked" limitation of motion.  A 20 percent rating is the 
maximum schedular rating available for an ankle disability 
involving loss of motion.  In evaluating range of motion 
values for the ankle, the Board notes that the normal range 
of motion is dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II 
(2009).

The Board observes that words such as "moderate," and 
"marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

III.  Analysis

The Veteran contends that he has experienced a worsening of 
his left ankle disability since he was originally service-
connected in a September 2003 rating decision, and claims 
that his disability warrants a rating greater than the 
currently assigned 10 percent evaluation.  Specifically, he 
states that his ankle is weaker and more painful, which has 
resulted in numerous falls and a twisted left ankle during an 
outing in September 2004.  See Veteran's statement, November 
2004. 

Review of the claims folder reveals that the Veteran 
sustained a left ankle injury following a fall in service in 
January 1973.  Following service, he appeared to have minimal 
problems until about 2002, when he began to experience 
constant pain and reduced endurance with walking, climbing, 
and standing for prolonged periods of time, which he says has 
affected his ability to work long hours.  See VA examination 
report, August 2006.  

Private treatment records show that in January 2005, the 
Veteran was seen by Dr. John Waddell for complaints of left 
ankle symptomatology.  X-rays of the joint revealed no acute 
fracture, dislocation, soft tissue abnormality, or radiopaque 
foreign body.  The ankle mortise was observed to be intact.  
The impression was negative left ankle.

In February 2005, the Veteran was seen by Dr. Gregory Boyd 
with complaints of left ankle pain.  During the examination, 
the Veteran reported that he had tripped and injured himself 
while on vacation in September 2004.  An examination revealed 
some limitation in range of motion of the left ankle, but no 
point tenderness.  An x-ray revealed negative findings.  The 
diagnosis was sprain/strain, unspecified.  Dr. Boyd commented 
that he believed that the Veteran had some limitation of his 
ability to ambulate secondary to chronic left ankle pain, and 
noted that it was possibly due to an ankle sprain.  He 
referred the Veteran to podiatry for further evaluation.  

Subsequently, in February 2005, the Veteran was seen by Dr. 
Kam Fai Pang at Rockhill Orthopaedics with complaints of 
bilateral ankle pain and foot pain.  He reported ankle 
instability and said that he had injured the left ankle the 
previous year.  He also said that he had recently reinjured 
the left ankle when he fell and twisted it.  He reported 
experiencing pain with prolonged standing and walking, and 
said that his ankle twisted easily.  He said that he did not 
wear an ankle brace, but wore high-topped shoes whenever 
possible to stabilize the joint.  He also reported using 
ibuprofen as needed.  Upon examination, the Veteran walked 
unassisted without any ambulatory devices.  However, he was 
unable to perform heel-toe walking because of his ankle 
instability.  Dr. Pang observed no left ankle swelling, but 
did note significant ligamental laxity in the internal and 
external rotation of the ankle joint.  He noted that the 
Veteran's left ankle was worse than the right, with heel cord 
tightness of the left ankle with dorsiflexion only to the 
neutral position.  Muscle strength was 5/5, and reflexes were 
diminished throughout.  Sensation was intact.  The Veteran 
was diagnosed with bilateral joint instability, left worse 
than right, and an injury to the left ankle about a year 
earlier resulting in a left ankle sprain.  He noted that the 
Veteran would be provided with a left ankle air cast to 
improve his stability.  He also requested the Veteran undergo 
a bone scan.  

In March 2005, pursuant to his claim for an increased rating, 
the Veteran was afforded a VA joint examination.  The Veteran 
reported having injured his left ankle during service, and 
said that he had done relatively well until a few years 
earlier when he began to notice progressive pain and weakness 
in the ankle.  He said he had been fitted with an air cast by 
his private physician, which he wore while working.  He also 
said he had just undergone an MRI of the left ankle, the 
results of which were not yet available.  He reported that he 
did not require any medication for his ankle, did not use an 
ambulatory device, and had not lost any significant time from 
his work as a self-employed concrete worker in the past 12 
months.  His main complaints were of intermittent pain in the 
anterolateral aspect of the left ankle, which was 
precipitated primarily by prolonged standing and walking on 
rough ground, and by jumping on and off equipment.  Although 
he reported swelling of the ankle, his primary complaint was 
of buckling and giving way, which he said had resulted in him 
falling three to four times per week during the past year. 

Upon physical examination, the Veteran walked with a normal 
gait and was able to heel-toe walk, squat and duck walk 
without difficulty.  Examination of the left ankle revealed 
no swelling, tenderness or deformity.  There was, however, 
laxity to inversion of the left ankle, and a positive 
anterior drawer sign.  It was noted that the Veteran had 
normal, full range of motion, with dorsiflexion from 0 to 20 
degrees, and plantar flexion from 0 to 45 degrees.  Movement 
of the ankle did not produce complaints of pain, weakness, or 
problems with lack of endurance.  The only significant 
finding was noted to be ligamentous laxity.  The examiner 
diagnosed the Veteran with chronic ligamentous insufficiency 
of both ankles, worse on the left.  He added that he believed 
this to be a kind of underlying congenital problem, which had 
simply been aggravated by his fall in service.  He concluded, 
however, that there had been little if any deterioration to 
the Veteran's left ankle since his last VA examination.

In March 2005, the Veteran underwent a left ankle MRI, which 
revealed sclerosis about the lateral calcaneal joint and no 
significant edema involving the distal tibia, distal fibula, 
talus or calcaneus.  Edematous changes were noted about the 
ankle, and the radiologist stated that he was unable to 
identify the fibulocalcaneal ligament, which he noted may 
have been torn.  The tibiotalar and tibiocalcaneal ligaments 
appear intact, as did the fibulotalar ligament and the 
Achilles tendon.  However, there appeared to be laxity of the 
anterior fibulotalar ligament superiorly.  The impression was 
laxity and/or a partial tear of the anterior fibulotalar 
ligament, and sclerosis about the talocalcaneal joint.  

The Veteran also underwent a bone scan in March 2005, which 
revealed minimal abnormal articulation radioactivity in both 
ankles, suggesting the possibility of some underlying mild 
degenerative change of the tibiotalar joints.  The distal 
legs and forefeet were found to be normal.  

In October 2005, the Veteran was examined again by Dr. Pang 
for continuing complaints of ankle pain.  Dr. Pang reviewed 
the MRI results, which he noted showed a tear of the 
talofibular ligaments bilaterally, the left worse than the 
right.  He observed that the bone scan also demonstrated 
bilateral degenerative changes.  The Veteran reported that he 
had suffered a recent exacerbation of his disorder, and was 
still using a stirrup splint to support his ankles.  Upon 
examination, Dr. Pang noted that the Veteran had a normal 
gait and walked with no assistive devices, other than the 
stirrup splint for the left ankle.  There was no active 
swelling, although he found that the Veteran still had 
excessive movement in inversion and eversion of both ankles.  
There was minimal tenderness on palpation without any 
effusion, and muscle strength was 3-4 out of 5 at best.  
Reflexes were diminished, but there were no noted tremors or 
clonus.  Dr. Pang concluded that the Veteran's ankle pain was 
unchanged, as was his difficulty in walking, and an articular 
cartel disorder of the ankle/foot and osteoarthritis of the 
lower leg (the latter two of which were not identified as 
referring specifically to either the left or right ankle, 
although, Dr. Pang did indicate that the Veteran was known to 
have bilateral ankle degenerative joint disease and laxity).

In August 2006, the Veteran was afforded a second VA 
examination pursuant to his continuing claims of worsening 
ankle pain and giving way.  Although he reported constant 
pain and reduced endurance upon walking, climbing and 
standing for prolonged periods, and giving way of the joint, 
he reported no inflammation or stiffness.  He said that he 
experienced moderate flare-ups every 1-2 months, lasting 3-7 
days.  Upon examination, he was found to have normal gait and 
weight bearing.  Dorsiflexion was 0-20 degrees without pain, 
and plantar flexion was 0-45 degrees without pain.  There was 
no additional loss of motion upon repetitive use.  Inversion 
of the ankle was 0-40 degrees for both active and passive 
range of motion, and eversion was 0-20 for active and passive 
range of motion.  The examiner found no indication of 
inflammatory arthritis or joint ankylosis.  X-rays revealed 
no change in appearance from those taken during the March 
2005 VA examination, and no evidence of degenerative joint 
disease or any other abnormality.  The examiner diagnosed the 
Veteran with chronic ligamentous insufficiency bilaterally, 
and noted that the condition significantly affected the 
Veteran's occupation due to weakness or fatigue.  As a 
result, however, he noted that the Veteran has been assigned 
to different duties.  He further stated that the Veteran had 
to be very careful when walking on uneven surfaces due to his 
condition, and noted that even with the use of high top 
boots, he had experienced several falls due to bilateral 
instability.  He also said that the Veteran experienced loss 
of sleep due to increased joint pain at night and often could 
not work long hours due to pain and fatigue.  The Veteran 
also added that, as a result of his disability, he was 
increasingly unable to do much physical labor, and performed 
more paperwork, relying more on his employees to conduct 
business than he had in the past.

Based on a review of the claims folder, the Board concludes 
that the preponderance of the evidence of record is against 
finding that a disability rating in excess of the 10 percent 
currently assigned under DC 5271 is warranted for the 
Veteran's service-connected residuals of a left ankle sprain.  

As noted above, under DC 5271, a 10 percent rating is 
assignable where there is "moderate" limitation of motion, 
and a maximum 20 percent rating is assignable where there is 
"marked" limitation of motion.  In this case, the Veteran's 
private treatment records, as well as his VA examination 
reports, all indicate that he has normal range of motion of 
the left ankle, with dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees, both without pain.  See 
38 C.F.R. § 4.71, Plate II (2009).  Additionally, the August 
2006 VA examination indicated that he sustained no additional 
loss of motion upon repetitive use, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).

The Board further notes that, because x-rays taken during the 
most recent VA examination revealed no evidence of 
degenerative arthritis, or arthritis due to trauma, DCs 5003 
or 5010 are not applicable to the Veteran's left ankle 
disability.

The Board has also considered whether other diagnostic codes 
are applicable to his left ankle disorder, but finds that no 
other applicable diagnostic code would warrant an increased 
rating in this case.  DC 5270 provides for a disability 
rating for ankylosis of the ankle, and DC 5272 provides for 
ankylosis of the subastragalar or talar joint.  However, in 
this case, as noted above, the Veteran has repeatedly been 
shown to have full range of motion in the left ankle without 
any evidence of ankylosis.  Moreover, although compensable 
evaluations are available under DC 5273 for malunion of os 
calcis (calcaneus), or astragalus (talus), and DC 5274 for 
astragalectomy, the March 2005 MRI indicated that both the 
calcaneus and talus joints appeared to be intact.  The Board 
has considered the Veteran's complaints of instability and 
the objective findings of laxity; however, as there is no 
evidence of malunion or nonunion, the Board find these codes 
to be inapplicable.  Similarly, as there is no evidence of 
impairment of the tibia and/or fibula in the left extremity, 
the Board also finds that DC 5262 is not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca v. Brown, supra., the Board has considered the 
Veteran's contention that he has experienced giving way, 
instability, weakness and easy falls due to his left ankle 
disorder, as well as the examiner's objective findings of 
such symptomatology.  However, the August 2006 VA examination 
report indicated that the Veteran's range of motion for his 
left ankle was completely normal and was not additionally 
limited by pain, or additional loss of motion upon repetitive 
use.  The Board recognizes that the August 2006 VA examiner 
found that the Veteran had chronic ligamentous insufficiency, 
and noted that the condition significantly affected his 
occupation due to weakness or fatigue, and that, as a result 
of his disability, he was increasingly unable to do much 
physical labor.  The Board further acknowledges the Veteran's 
report that he is unable to stand for extended periods of 
time or walk long distances, and that he has experienced 
several falls, in which he twisted his ankle.  The Board has 
also considered the lay statements submitted by the Veteran's 
friends, who wrote that they witnessed him fall.  In this 
regard, the Board notes that the Court has repeatedly held 
that veterans, as well as laypersons, are competent to report 
things that they witness through their senses.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board 
concludes that the Veteran is certainly competent to describe 
his symptomatology, and thus, his reports in that regard are 
entitled to probative weight.  

However, the Board notes that the 10 percent rating currently 
assigned under the criteria of DC 5271 contemplates slight or 
moderate limitation of motion, and physical examination 
conducted throughout the pendency of this appeal has 
consistently shown full range of motion.  Therefore, although 
his disability has been shown to be manifested by additional 
symptoms such as instability and weakness that have resulted 
in some functional loss, the Board believes such impairment 
to be contemplated by the 10 percent currently assigned under 
DC 5271.
 
In summary, the greater weight of evidence indicates that the 
Veteran has completely normal range of motion of his left 
ankle.  Additionally, although he has been shown to have 
objective findings of giving way, instability, and weakness, 
the degree of functional loss experienced appears to be 
contemplated by the 10 percent rating currently assigned, and 
the evidence simply does not warrant an increased rating 
under DC 5271 or any other applicable DC.  

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  There is no 
evidence that the Veteran has undergone any surgical 
procedures on his left ankle, and there is no indication that 
he requires frequent or lengthy periods of hospitalization 
for his disability.  Moreover, the evidence does not 
establish that his left ankle disability markedly interferes 
with his employment or employability beyond that contemplated 
by the Schedule for Rating Disabilities.  Although the most 
recent VA examiner noted that the Veteran's left ankle 
disorder resulted in his not being able to work long hours in 
his business due to pain and fatigue, he also indicated that 
the Veteran had moved over to doing more sedentary duties, 
such as paper work for the business, and was relying more on 
his employees to perform the more strenuous manual labor.  
The Board notes that although some impairment is certainly 
present as a consequence of his left ankle disability, it 
should also be noted that his current 10 percent disability 
rating is itself a recognition that his industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Nevertheless, as the Veteran has been 
able to continue to run and operate his own business, the 
Board concludes that his disability has not been shown to 
result in marked interference beyond that contemplated by the 
rating criteria, and referral for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected left ankle 
disorder.  See Hart, supra.  However, the Board finds that at 
no time has his residuals from a left ankle sprain been more 
disabling than as currently rated under DC 5271.  

In summary, the Board concludes that the greater weight of 
evidence is against Veteran's claim for an increased rating 
for his residuals of a left ankle sprain.  As shown above, 
and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran.  In this case, the 
Board finds no provision under which to assign a rating 
greater than 10 percent for the Veteran's left ankle 
disability.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, 
as there is not an approximate balance of evidence, that rule 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a left ankle sprain is denied.


REMAND

The Veteran contends that he has a current right ankle 
disorder, which he claims as secondary to his service-
connected left ankle disorder.  After a thorough review of 
the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
this claim.

As noted above, the Veteran underwent VA examinations in 
March 2005 and August 2006.  During the March 2005 
examination, the clinician diagnosed the Veteran with chronic 
ligamentous insufficiency of both ankles, worse on the left 
than on the right, and stated that his bilateral laxity was 
of a congenital origin.  He further noted, per the history as 
provided by the Veteran, that he had stepped into a hole 
while hiking in the mountains several years earlier and 
twisted his right ankle, after which, he reported 
experiencing a severe increase in right ankle symptomatology.   
During the August 2006 examination, the examiner elicited the 
Veteran's history of right ankle complaints and performed a 
complete physical examination.  The Board notes, however, 
that neither examiner was asked to provide, or offered an 
opinion as to whether his right ankle disorder was related to 
service, either through causation or aggravation, or 
secondary to his service-connected residuals of a left ankle 
sprain.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  As neither of the VA examiners 
offered an opinion as to the possibility of any relationship 
between the Veteran's current right ankle disorders and his 
service or his service-connected disability, the Board finds 
that another VA examination is necessary to obtain a clearer 
medical opinion as to whether the current condition is 
related to service, or is secondary to his left ankle 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current right ankle 
disorder(s).  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
As to any disorders found, the clinician 
is asked to indicate whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that such disorder is related 
to service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by the Veteran's service-
connected residuals of a left ankle 
sprain.  Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed rationale for such 
conclusion.

2.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


